
	
		I
		112th CONGRESS
		1st Session
		H. R. 2645
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Stark (for
			 himself, Mr. Waxman, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  increase the minimum loss ratio required of Medigap policies.
	
	
		1.Short titleThis Act may be cited as the
			 Medigap Medical Loss Ratio Improvement
			 Act.
		2.Increase in
			 required Medigap loss ratio
			(a)In
			 generalSection 1882(r)(1)(A)
			 of the Social Security Act (42 U.S.C. 1395ss(r)(1)(A)) is amended—
				(1)by striking
			 75 percent and inserting 85 percent; and
				(2)by striking
			 65 percent and inserting 80 percent.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 policies for policy years beginning on or after January 1, 2014.
			
